In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1588V
                                     Filed: August 3, 2016
                                        UNPUBLISHED
*********************************
EVELYN BELL,                                      *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

      On December 30, 2015, Evelyn Bell (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered from left
brachial plexopathy as a result of an influenza (“flu”) vaccine she received on
September 19, 2014. On July 6, 2016, the undersigned issued a decision awarding
compensation to petitioner based on respondent’s proffer. (ECF No. 21).

      On July 11, 2016, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 25). Petitioner requests attorneys’ fees in the amount of $21,549.50, and attorneys’

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
costs in the amount of $1,435.53, for a total amount of $22,985.03. Id. at 2. In
accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses.

        On July 18, 2016, respondent filed a response to petitioner’s motion. (ECF No.
26). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Additionally, she “asserts that a reasonable amount for fees and
costs in the present case would fall between $12,000 to $15,000” citing a number of
SIRVA cases. Id. at 3.

       On the same day, July 18, 2016, petitioner filed a reply. (ECF No. 27). Petitioner
argues that respondent’s response “contains nothing more than a recitation of the basic
case law pertaining to fees and costs” and that none of the cases cited as “similarly-
postured SIRVA” cases were from Anapol Weiss. Id. at 2-3. Petitioner includes a list of
11 cases where attorneys’ fees and costs were awarded to petitioner’s counsel in
SIRVA cases since 2013.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable.

       Petitioner requests additional attorneys’ fees in the amount of $725.00, (2.5
hours of time)3 for preparing the reply. Id. at 7 n.1. However, petitioner states in
footnote 1 of her reply that “[s]ince this is the first time that Petitioner’s counsel has
been required to file a motion with the Court and engage in motion practice for fees and
costs, additional attorneys fees in the amount of $725.00 for Attorney David Carney’s
review and drafting of various motions are reasonable and necessary.” Id. at 4.
However, this statement is inaccurate. Petitioner’s counsel has filed a number of
motions for attorneys’ fees and costs in the past few months similar to the motion filed in
this case. Thus, the undersigned reduces the amount requested for the preparation of
the reply brief to 1.5 hours, or $435.00.4 Thus, the total amount awarded for attorneys’
fees and costs is $23,420.03.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.


3
 Petitioner billed an additional 2.5 hours of time at Attorney David J. Carney’s rate of $290 x 2.5 hours for
preparation of the reply brief.
4
  The undersigned may reduce the attorneys’ fees sought for additional filings of a similar reply in other
cases.

                                                      2
      Accordingly, the undersigned awards the total of $23,420.03,5 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Lawrence R. Cohan.

        The clerk of the court shall enter judgment in accordance herewith.6

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




5
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
6
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    3